 In theMatter ofGLUCKBROS.,INC.andUPHOLSTERERSINTERNATIONALUNION OF NORTH AMERICA, A. F. L.Case No. 10-C-2267.-Decided January 28, 19149DECISIONANDORDEROn September 13, 1948, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices, and recommended dismissal of these allegations ofthe complaint.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*The Respondent's request for oral argument before the Board isdenied, as the issues and the contentions of the parties are adequatelyset forth in the record and in the brief filed with the Board by theRespondent.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and supporting brief,and the entire record in the case, and hereby adopts the findings,' con-clusions,2 and recommendations of the Trial Examiner.*Chairman Herzog and Members Reynolds and Gray.'The Trial Examiner incorrectly stated that, during the year ending January 1, 1948,the Respondent purchased raw materials valued in excess of $10,000 and manufacturedand sold finished products valued in excess of $10,000.The record indicates, and we find,that the Respondent's purchases and sales during this period were each in excess of$100,000.2The Respondent contended that it discharged John I Smith because of excessiveabsenteeism and violation of its rule that an employee is subject to discharge,ifabsentfor 3 days without permission or proper excuse made before the 3 days have Plans-dTheTrial Examiner found that Smith did not violate this rule,as Smith's sister had givenSi N. L. R. B., No. 62.351 352DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gluck Bros.,Inc.,Morristown, Tennessee, and its officers, agents, successors, andassigns, shall :1.Cease and desist from:(a)Discouraging membership in Upholsterers International Unionof North America, A. F. L., or in any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to their hireor tenure of employment, or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Upholsterers International Unionof North America, A. F. L., or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act, asguaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer Virgil Rednower and Willie F. Long immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges; 3(b)Make whole Virgil Rednower, Willie F. Long, John I. Smith,and Thomas Atkins for any loss of pay they may have suffered byreason of the Respondent's discrimination against them, by paymentto each of them of a sum of money equal to the amount which henormally would have earned as wages during the periods from the dateof discrimination : (1) to the date of the Respondent's offer of rein-statement, in the cases of Virgil Rednower and Willie F. Long; and(2) to the dates of employment elsewhere, in the cases of John I. Smithand Thomas Atkins ,4 less their net earnings during said periods;the Respondent timely notice of his illness. In its brief to the Board, the Respondent ineffect concedes that this finding is supported by the record8The other discriminatorily discharged employees, John I. Smith and Thomas Atkins,declared at the hearing that they did not desire reinstatement.4 John I. Smith and Thomas Atkins testified that they had secured employment elsewhereafter their discharge by the Respondent and at that time had determined that they would GLUCK BROS., INC.353(c)Post at its plant in Morristown, Tennessee, copies of the noticeattached to this Order and marked "Appendix A." 5 Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethe said notices are not altered, defaced, or covered by other material;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that in all other respects the complaint hereinbe, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist UPHOLSTERERS IN-TERNATIONAL UNION OF NORTH AMERICA, A. F. L., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of theAct, as guaranteed by Section 7 thereof.WE WILL OFFER to Virgil Rednower and Willie F. Long imme-diate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of the discrimination.not return to the Respondent's employ.Accordingly, we are directing back pay in the case ofthese two discriminatorily discharged employees only to the dates when they securedemployment with other employers.In the case of Smith,his new employment started onJuly 17,1947.Atkins testified that his new employment began on or about June 10, 1947.' In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words : "A Decision and Order,"the words :"A Decree of the United-States Court of Appeals Enforcing." 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL MAKE John I. Smith and Thomas Atkins whole for anylossof pay suffered by themas a resultof the discrimination.All our employeesare freeto become or remain members of theabove-named union,or any other labororganization.We will notdiscriminatein regard to hire or tenure of employment or any termor condition of employment against any employeebecause of mem-bership in or activity on behalf of any such labor organization.GLUCB:BROS., INC.,Employer.Dated-----------------------By----------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMorgan C. Stanford, Esq.,for the General Counsel.McCanless & Taylor,ofMorristown, Tenn., byEarnest R. Taylor, Esq.,forthe Respondent.Poole, Pearce & Hall,of Atlanta, Ga., byWarren E. Hall, Jr., Esq.,for theUnion.STATEMENT OF THE CASEUpon a second amended charge filed February 24, 1948, by UpholsterersInternational Union of North America, A. F. L., hereinafter called the Union,the General Counsel of the National Labor Relations Board; by the RegionalDirector of the Tenth Region (Atlanta, Georgia), issued a complaint datedMarch 23, 1948, against Gluck Bros. Inc., of Morristown, Tennessee, hereinaftercalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, as amended by the Labor Management RelationsAct, 61 Stat. 136, herein called the Act?Copies of the charge and the complaint, accompanied by a notice of hearing,were duly served on the Respondent and the Union.With respect to the unfair labor practices the complaint alleges in substance:(a) that on certain days in January 1947, the Respondent disciiminatorily dis-charged certain of its employees and thereafter has refused to reinstate them ;(b) that from on or about January 1, 1947, the Respondent discouraged unionactivity among its employees and warned and threatened its employees againstengaging in union activities; (c) that the Respondent published and circulatedanti-union letters to its employees; 3 and (d) that by these acts the Respondent1The representative of the General Counsel presenting the case at the hearing is alsoreferred to herein as the General Counsel, and the National Labor Relations Board, as theBoard2Section 8(a) (1) and(3) and Section 2 (6) and(7) are unchanged,reenacted counter-parts of Section 8 (1) and(3) and Section 2 (6) and(7) of 49 Stat. 449.3The parties stipulated at the hearing that under dates of March 25,26, 27,and 28,1947,the Respondent wrote and distributed certain letters to its employees.In theseletters the Respondentinter aliaadvanced arguments against the unionization of its GLUCK BROS., INC.355has interfered with, restrained, and coerced its employees, and is interfering with,restraining, and coercing its employees in the exercise of rights guaranteedin Section 7 of the Act, and more particularly has violated and is violatingSection 8 (a) (1) and (3) thereof.On April 12, 1948, the Respondent filed its answer' in which it denied thatithad engaged in any of the unfair labor practices alleged in the complaint,admitted that it had discharged the employees named in the complaint ashaving been discharged but averred that these employees were discharged forcause.Pursuant to notice, a hearing was held at Morristown, Tennessee, on May 24to 27, inclusive, 1948, before Louis Plost, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.All the parties were represented bycounsel.Full opportunity was afforded all the parties to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues.The Respondent moved to amend its answer in order to correct an obviousclerical error.The undersigned granted the motion without objection.At theclose of the hearing the undersigned granted without objection a motion by theGeneral Counsel to conform the pleadings to the proof with respect to names,dates, spelling, and like matters.The parties waived oral argument.A date was set for the filing of briefs,proposed findings of fact, and conclusions of law or both with the undersigned.Thereafter the Respondent requested an extension of time for filing its briefwhich was granted.A brief has been received from the Respondent and hasbeen considered by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTGluck Bros., Inc., the Respondent herein, is a corporation organized under thelaws of New York and licensed to do business in the State of Tennessee, whereit is engaged in the manufacture, sale, and distribution of furniture at Morris-town, Tennessee.The Respondent in the course and conduct of its business operations at itsMorristown plant during the year ending January 1, 1948, purchased raw mate-rials consisting principally of lumber, varnish, glue, and hardware, valued inexcess of $10,000, approximately 85 percent of which was purchased outside of theState of Tennessee and shipped in interstate commerce to the Morristown plant.During the same period the Respondent manufactured and sold finished products,consisting principally of bedroom furniture and desks, valued in excess of $10,000,approximately 90 percent of which was sold and shipped to customers outside theState of Tennessee.'employees.Inasmuchas the letters on their face do not carry any threats of reprisal orforce or promise of benefit as an inducement to influence the Respondent's employees intheir actions with respect to the Union, the undersigned finds that distributing the lettersabove referred to, does notper seconstitute a violation of the Act.The undersignedwill therefore recommend that the complaintbe dismissed insofar as it so alleges.4The answer was dated April 9, 19485The Board has previously taken jurisdiction of the Respondent. SeeMatter of GluckBros., Inc., 45 N.L. R. B. 1154, 49 N L. R B. 724, 49 N. L. R. B. 1428, 52 N. L. It. B. 1144.829595-50-vol. 81-24 356DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDUpholsterers International Union of North America, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting employees of the Re-spondent to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion and the discriminatory discharges1.The organization of the UnionA. C. Terry, an organizer for the Union, testified without contradiction andwith corroboration that in mid-December 1946, he began to organize the Respond-ent's employees for the Union. The first contact he made among the Respondent'semployees was Virgil Rednower who signed an application for membership andtook application cards for distribution among his fellow employees.Rednower in-terested employees Tom Atkins, John I. Smith, and Willie F. Long who also tookcards for distribution.A meeting was held at Rednower's boarding house on Jan-uary 11, 1947, at which officers were elected. Among those elected to office wereRednower, elected vice president, Long, recording secretary, Smith and Atkins,trustees.Thereafter several organization meetings were held in Rednower'sboarding house and in a local hotel.2.The discriminatory discharges(a) John I. SmithJohn I Smithtestified that he was first employed by the Respondent in 1942and that with the exception of a 4-month period in 1943, this employment wasunbroken until his discharge in January 1947.Smith suffers from asthma.Upon Smith's return to the Respondent's employin 1943 he worked in the "rough room" where lumber is first processed and be-cause the sawdust was harmful to him he told H. R. McNeil, the then plant super-intendent, that he (Smith) "was going to quit" whereupon McNeil transferredhim to the cabinet room, where Smith operated an electric screw driver, and latertransferred him to the shipping department where Smith worked during his last2 years with the Respondent. In the shipping department Smith set glass inframes and wrapped and labeled finished products for shipment. Smith had onehelper, Andrew Harville ; however, Smith was charged with keeping the neces-sary records of glass set and time worked.Smith joined the Union in January and was elected one of the trustees at theUnion's first meeting which was held January 11, 1947. Smith testified crediblythat he openly solicited his fellow employees for union membership and that ofthe 16 employees in the shipping department he signed 12 into the Union.Smith testified that on January 14, he was ordered to work in the "roughend."He reported to the "rough end," and then told Superintendent McNeilthat he "wasn't able to take it."McNeil told Smith to see Assistant Superinten-dent Clark, who according to Smith told him "son this is no hospital here."Smith worked at a planer all of the day, and on coming to work the next morn-ing reported to his own department.He was ordered to report to the "roughend" again.He protested the assignment to his foreman, but accepted the as-signment and worked at the planer all day.Smith further testified that during the (lay: GLUCKBROS., INC.357Well, I took a bad spell of bronchitis, getting overheated and I got sick.Iwent in that night, underclothes ° all wet and my chest closed up and Igot sick. . . .Smith testified that he was too sick to go to work the next morning and thathe was unable because of his sickness to return to work until January 217 OnJanuary 17, Smith asked his sister to telephone the Respondent's office and reporthis illness.Smith testified that he reported for work on January 21 and found that hiscard had been removed from the rack. Smith thereupon went to his foreman,Carl Shockley.Smith testified as follows :He [Shockley] knew that I was fired. "I guess you blame me withthis," but he says, it is not my fault," so he gave me my release and my check.Smith also testified that Shockley then told him that "he told McNeil one timeIwas the best glass setter he ever had."The separation slip given to Smith gave the cause of his discharge "work un-satisfactory, too much time out."Smith testified that after receiving the sepa-ration slip he went to McNeil's office and:I said, "I want to thank you for the lie," or misrepresenting the releasethat he had gave me, "work unsatisfactory, too much time lost." I alsopitched him a union card and said, "here's what you fired me for," and hesays, "you ought not to work too openly with it."Smith testified without contradiction that since he had worked at glass setting,he had not previously been sent to do any work outside hie own department, andthat his work had never been criticizedMrs. Reba Fleenor, Smith's sister, testified that at Smith's request she tele-phoned the Respondent's plant on January 17 and asked for Willie Moore.Mrs.Fleenor testified that she was unacquainted with Willie Moore but that someoneanswered the phone who stated that "this is Willie Moore" and to this personFleenor delivered the message that Smith was ill.Fleenor was corroborated by Joe Daugherty who testified that Fleenor cameinto the office of the plant where she works, and of which he was the manager,and asked to use the telephone ; to "call Gluck Brothers" ; that he looked upthe number for her and heard Fleenor ask for Moore.Daugherty was positive ofthe date being January 17, because a mistake had been made in the pay roll ofthat day and he was working on it.He testified :Q. . . . How do you fix it as being exactly on January 17, 1947?A. Because I had made this mistake on this particular payroll and hadn'tbeen in a habit of doing it.Mrs. Willie Moore, called by the Respondent, testified that she kept the employeeabsentee record under the direction of McNeil ; that Smith was absent from workfrom January 16 through 22.xMoore testified on direct examination by the Respondent's attorney :Q. You recall whether or not during the period of those absences there,that is, from January 15 through the 22, if anyone called you to explainwhy John I. Smith was absent?°All quotations from the transcript are exactly as they appear therein.Nochanges aremade in punctuation and quotation marks used by the reporter.YThe Respondent's records show that Smith reported for work on January 22.8 January 18 and 19, 1947, fell on Saturday and Sunday and were not working days. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, I cannot remember, I don't remember dates atall.Idid knowthere was some telephone conversation but I don't remember dates.Q. You don't remember whether anyone called in during that period tostate that Mr. Smith was ill.A. I could not say.On the entire record the undersigned credits Fleenor and finds that on January17, 1947, Mrs. Reba Fleenor notified the Respondent by telephone that employeeJohn I. Smith was unable to report for work because of illness.The undersignedinfers that the telephonemessagewas taken by Mrs. Willie Moore who then hadcharge of the Respondent's employee absentee record.The undersigned so finds.H. R. McNeil, superintendent of the Respondent's plant at the time materialherein, on direct examination testified as follows :Q.Whywas Smith fired?A.Well, he had been losing too much time, and the foreman came andtoldme, Carl Shockley, said John I. Smith had been losing so much timeand got so contrary he could not do nothing with him anyway, and he said,and he has been out, this is the fourth day, and he said, I believe I will pull hiscard, and I said OK.There is evidence in the record ° that the Respondent had a rule to the effect thatan employee absent for 3 days without permission or proper excuse made beforethe 3 days had elapsed was subject to discharge.There is also evidence that thisrule was not uniformly applied.McNeil testified that he examined the absentee record book on frequent occa-sions and if any employee was absent more than 3 days, Mrs. Moore would notifyhim.McNeil testified:Q.When youlearned Mr. Smith had beenabsent for threedays what didyou do?A. I didn't do anything at all.The foreman came down and asked mewhat to do about it... .Smith testified without contradictionthat neither Shockley nor McNeil madeany mention of the 3-day absentee rule to him or advanced any break of suchrule as a reason for his discharge.McNeil also testified that at the time Smith was sent to work in the "roughend" he did not know who was sent until the next day.He was not asked todeny Smith's testimony to the effect that Smith protestedthe assignment andthat McNeil sent him to Clark.McNeil further tesified that on the day of Smith's discharge, Smith came toMcNeil's office and after examining the separation slip given him, Smith saidto McNeil "thank you for the damn lie," and then threw a union card on the desk.McNeil denied that he told Smith that Smith had "been working too openly forthe union."Carl Shockley testified thathe was assistant shippingforeman but that in1947 he had been shipping foreman and that Smith workedunder him. Ondirect examination by the Respondent Shockley testified:Q. He [John I. Smith] worked in your department?A. Yes, sir.Q.What sortof worker was he?A. John was a good worker.Testimony of Harry J. Gluck. GLUCK BROS., INC.359Shockley testified that on January 14,... they sent down for a man they said to run a screw driver, and thatwas a job Smith could do, and Mr. McNeil came and asked if I had a man,and I gave him John Smith because I knew John was good on a screwdriver.Shockley also testified that the man wanted to operate the electric screw driverwas to be used in the bed department. On the next day Smith reported toShockley but acting on orders Shockley sent Smith back to the department inwhich he had worked the previous day.Shockley further testified :Q.When did you next see him [Smith] to your knowledge?A.Well, that I could not say as to the day. John was laid off and didn'tcome back any more, and, I don't know, he was off three or four days.Shockley testified that he learned of Smith's absence when "Mrs. Moore calledand asked if I knew why John Smith was absent and I said I didn't know."Shockley testified that he then "pulled" Smith's time card, thus discharging him,and so advised Mrs. Moore and McNeil.Shockley testified that Smith was discharged "because he lost too much time" ;that Smith was absent "as far as three weeks at a time" ; that McNeil told himto warn Smith about his absences, however, immediately following his testimonyto the effect that McNeil had instructed him to warn Smith, Shockley testifiedthatMcNeil had not "actually mentioned John Smith's name." The Respond-ent's records disclose only one lengthy absence by Smith, 8 days from April 1 to5, 1946, and from April 8 through 10, 1946 (April 6 and 7, being Saturday andSunday), but this occurred 10 months before Smith's discharge.10Mrs.Moore testified that she did not remember telling McNeil of Smith'sabsence from work and further testified on direct :Q Do you know specifically whether or not you called him [Shockley]on this occasion and asked him what was the matter with Mr. Smith?A. No, I do not.The mutual and material contradictions in the testimony of McNeil andShockley, as well as the contradictions in the testimony of Moore and the twosupervisors is clear in the record. In view of these considerations as well asthe undersigned's observation of the witnesses the undersigned does not creditthe testimony of McNeil and Shockley, to the effect that Smith was dischargedbecause of absenteeism, or because he violated a rule requiring an excuse forabsence to be made within 3 days on pain of discharge and further finds thatin the event such rule did exist and was enforced, which is by no means clear,that Smith did give the Respondent notice of his inability to report for workbecause of illness within the 3 days allegedly required.10The Respondent's absentee record shows that Smith was absent a total ofabout 22 daysin approximately 1 year's time.January 1946________4 daysLongest consecutive period being 2days.March 1946_________ 1 dayApril 1946 ---------- 8 days(5 days and 3 days).May 1946___________ 1 dayOctober 1946________ 2 daysNovember 1946 ------- 4 days2 days being consecutive.December 1946_______ 2 daysConsecutive.January 16-22, the period under discussion. 360DECISIONS OF NATIONALLABOR RELATIONS BOARDShockley also testified that at the time he sent Smith to work out of the de-partment there was not enough work for both Smith and his helper in their owndepartment, and that Smith was not replaced.Andrew Harville who was Smith's helper testified that at the time Smith wassent from the department there was enough work on hand setting mirrors, tokeep them both busy and that after Smith was sent away "they put several mento help me out."Harville further testified that Smith kept union cards in his shirt pocket ; thesecards were visible and that :Well, he [Shockley] came to the table one morning where I was workingand he said John better watch what he is doing about those cards, Mr.McNeil is going to fire him, he has got those cards and if he catches him heis going to fire him.Shockley denied making the statement.The undersigned credits Harville.Smith impressed the undersigned as a wholly honest and forthright witness,worthy of credence.NeitherMcNeil nor Shockley so impressed the under-signed, therefore from his observation of the witnesses and upon all the evidencein the case the undersigned finds that McNeil on January 22, 1947, told Smiththat in regard to his union activity "you ought not to work too openly with it"and further finds that Shockley told Harville that McNeil would discharge Smithif the latter were caught with union application cards.The undersigned is persuaded and finds on all the evidence in the case thatthe reason assigned by the Respondent for the discharge of John I. Smith,namely, that he "lost too much time" was not the real reason therefor but thatthis contention is a mere pretext and that the Respondent on January 22, 1947,discharged John I. Smith because of his membership in and activities on behalfof the Union.Smith testified that he does not want reinstatement.(b)Virgil RednowerVirgil Rednowerwas employed by the Respondent for a period of 4 yearsand had at the time of his discharge, January 18, 1947, approximately 21/.2 years'experience as a band saw operator which he acquired in the Respondent's plant.As found herein Rednower was the first of the Respondent's employees to becomeactive for the Union in December 1946; Rednower distributed cards openly,interested others in the Union, held meetings in his boarding house and waselected vice president of the Union on January 11.Rednower testified without contradiction that on or about December 1, 1946,the operator of the band saw used in the Respondent's plant for rough sawing,such as forms and glue blocks, was injured, and Rednower was assigned tooperate the saw.A short time after Rednower began operating the saw hisforeman, Albert Bales, told him "the band saw was running better than it hadever run" and that Bales intended to leave him there.This testimony was notdenied by Bales.Rednower further testified that sometime in January 1947, at a time he"had twenty five or thirty" union cards visible in his shirt pocket, Bales cameto his place of work and entered into a conversation with him. Rednowertestified :Well, he came to me and he said how you getting along Virgil, and I said,what do you mean Albert.He said, you know what I mean. I said, doyou think I am for the union. And he said you cannot fool me, I know. GLUCK BROS., INC.361Thereafter, on an undisclosed date in January 1947, Rednowerwas taken offthe band saw and put to work at a planer, where he remained for about 11/2days, after which he was transferred to a sander where he remained for 1%days.The operator of another band saw, used for skilled work, became ill atthis time and Rednower was transferred to this band saw but he remained onthis saw only a few hours when he was sent to the boilerhouse to work at stack-ing wood.Rednower testified that after he had worked in the boilerroom for2 or 3 days:Well, McNeil came out there, which was the superintendent, and I askedhim what was the meaning of it, and he said, that is the place for you, Ineed you out here, and there wasn't anything more said.Q. Did you leave the boiler room, stacking wood, shortly afterward?A. Yes, sir, he came back a few hours later and told me to check to AlbertBales.Q.Did you check with Bales?A. Yes, sir, I said Albert, Macsent meback here, and told me to checkwith you, and he said, what in the devil do you think I have got for you todo in here, and Isaid,I don't know.Rednower testified that Bales then put him to work operating the band sawused for skilled work.This occurred on Friday, January 17.While at work,Rednower, according to his testimony, broke a band saw blade, which was theonly saw blade lie broke that day. After breaking the saw blade Rednowertook it to the file room to be repaired and got another blade.On the next day,Saturday, January 18, according to Rednower's testimony :Well, I was working and Mr. Bales came to me andaskedme what wasthe idea of all the saws broke up in the file roomand Itold him I didn'tknow.He said, Virgil, I am not taking the blame down here for what youdo.I said all right, Albert.And he went off and in about three to fiveminutes he came back and says, here is your time.Rednower testified that he did not breakany saw blades onSaturday, January 18.The Respondent contends that "Rednower was discharged because he wasintentionally breaking up valuable machinery of the respondent."H. R. McNeil testified that Rednower would break band saw blades inten-tionally and maliciously "about as be could get them" and that after so breakingthe blades Rednower would "hide them and throw them away."McNeil testified that he saw Rednower break a saw blade into short lengthsand thereafter McNeil found a pile of broken blades in a corner of the file room,where the blades were repaired.McNeiltestified :I asked the file room man and he said Virgil Rednower put them there.The file room man according to McNeil was one Walls, who was not called.McNeil also testified that about 2 weeks before his discharge Rednower "toreup" a machine called a dove tailer.On cross-examination, McNeil testified, with respect to Rednower's breakingof the dove tailer, as follows :Q.How did he do it? [break the dove tailer]A. I don't know how he did it.Q.Why didn't you fire him at that time?A.Well,Iwas inhopes he would do better but he kept getting worse. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcNeil also testified that Foreman Bales "finally came and told me he couldnot get him [Rednower] to do half right and he was going to have to get ridof him."McNeil testified that Rednower had also been discharged in 1946.McNeil testified that in 1946 Rednower had cut a piece off a straight edge inorder to make a knife for himself and that Rednower was a troublemaker.McNeil testified as follows :Q.Was he fired for that? [In 1946]A. Yes, sir.And we had a straight edge to fix band saws and he cutabout fourteen inches off to make a knife, and that is really what caused it.On cross-examination McNeil testified :Q. . . . you stated Rednower was fired once before January 18, 1947?A. I said he either quit or was fired. I didn't remember whichTherewas some disagreement between him and the machine room foreman.Q. Over what?A. Over him tearing up machinery, having confusions in the departmentand cutting up a straight edge.Q. Did you say anything to him about breaking it up?A. Yes, I asked him why he did it.Q. And what was his answer?A. He said he didn't have no more sense.He said he was going to snakehim a knife.Q. Did you fire him on account of it?A. No.In his testimony Rednower volunteered that he had cut up a straight edgein 1946; denied that he had previously been discharged, but testified that hehad quit on two occasions.In its brief the Respondent avers that Rednower "quit twice before he wasdischarged" and does not claim any previous discharges for any cause.Albert Bales, machine room foreman, testified that Rednower was "a goodband saw man" and was discharged for "breaking band saws"; that 3 or 4days before Rednower was discharged he saw him break five to eight saws in1 day; that when a saw blade was broken it was supposed to be taken to thefile room but Rednower would not do this, but broke the blades into small pieces.Bales testified :Q.How many [saw blades] did you see him break up?A.Well, I don't know how many, I stood there and watched him breakthem a few times.Q.Why didn't you fire him when you saw him break them up?A.Well, I don't know, I would tell him he should take them in the fileroom and have them welded and he would say they are not any good, couldnot be welded.Despite his testimony to the effect that Rednower would not take broken bladesto the file room, Bales testified at a later point on direct :Q.What, if anything,happened just before you fired him?A.Well,we run out of band saws andI noticed he was piling them up in therile room.[Emphasis supplied.]Q. And you discharged him?A. Yes, sir. GLUCK BROS., INC.363On cross-examination Bales testified :Q.Did youever see broken piecesof bandsawsin that corner of the fileroom?A. Yes, sir, piledup there.Q. The man working in thefile roompiled them in the corner?A. No, Virgil throwed them in there.Q Did you ever see him throw themin there?A. No, but he was the band sawman andthey accumulated in two orthree days.Bales further testified that from the time Rednower was put on the band saw[apparently in December 1946] he was not transferred to any other work andcontradicted Rednower's testimony that Rednower had some days before hisdischarge been sent to work on a planer, a sander, and to stack wood in theboilerhouse, being returned to the band saw the day before his discharge. Incontradicting Rednower's testimony, Bales also contradicted that of McNeil whoadmitted that Rednower complained to him about being put to work in theboiler room and asked to be sent "back in the front."Balesfurther testified :Q.How many [band saw blades] did he break altogether?A. I guess we had twenty or twenty-five in the file room.Q When did you first find out he was breaking them up?A. On the last day he worked there.Q. You didn't know it the first time?A. No, sir, I hadn't paid no attention.Clarence Morrison testified that he was electedpresidentof the Union at itsfirstmeetingbut that later "I just decided to quit, and drop it" testified that"one day" he saw Rednower break up six or eight band saws, and throw themin the trash barrel.Morrison also testified :Q. Did you ever find band saw blades behind your lathe?A. Yes.Q.How many?A. Lots of them. I don't know that he [Rednower] put them there but Ifound them there.Henry Hodge, called by the Respondent, testified that he was the plantjanitor ; that he found broken band saw blades near Morrison's lathe, and inthe wood pile but did not know who put them there.Rednower admitted that in the course of his work he broke band saw bladesbut denied that he ever broke seven or eight saws in any 1 day.He testifiedthat he broke only one blade on the day before his discharge and none on theday of his discharge; he denied that he broke blades intosmallpieces or that hehid broken blades in the wood box or behind Morrison's lathe, and testified thathe took broken blades to the file room for repairs.Superintendent McNeil admitted that band saw blades can be broken in usebecause of several factors beyond the operator's control.Joe Ed Lee, who regularly operated a band saw in the Respondent's plant,testified that at times he (Lee) broke as many as four band saw blades in 1 day.Byrl McCullough credibly testified that he worked in the file room at the timeof Rednower's discharge and thatat this timetherewas a large accumulation ofshort piecesof brokenband saw bladesin the corner of the room, thrown there 364DECISIONSOF NATIONALLABOR RELATIONS BOARDby himself, which had not been removed for several weeks as the scrap couldnot be taken to the trash lot because the path was blocked by snow and mud.On the entire record and from his observation the undersigned does not creditthe testimony of McNeil and Bales to the effect that Rednower willfully brokean inordinate number of band saw blades or that he willfully damaged a machinecalled a dove tailer.Rednower impressed the undersigned as a truthful witness whereas Superin-tendent McNeil and Foreman Bales did not, and therefore, for this reason andon all the evidence, the undersigned credits Rednower's testimony as againstthat of McNeil and Bales.The undersigned finds that the Respondent did not discharge Virgil Rednowerbecause "he was intentionally breaking up valuable machinery of the Re-spondent" but finds this reason to be a here pretext.The undersigned finds thaton January 18, 1247, the Respondent discharged Virgil Rednower because of hismembership in and activities on behalf of the Union(c)Thomas AtkinsThomas Atkinswas employed by the Respondent for approximately 4 years,and was discharged on January 21, 1947. Atkins was employed as a stockroomclerk, his duties being to unload cars of lumber, pile it in the stockroom andredistribute it to various machine operations as required.Apparently Atkinshad no regular assistant but was assigned casual helpers. On January 21, 1947,one Calvin Helton was assigned to help Atkins ; Atkins testified that on January21, between 8: 30 and 9 a. m. he and Helton were moving a load of plywoodwhich was stacked on a platform resting on a movable, wheeled jack, and thatthe load turned over.Atkins further testified that lie and Helton immediatelyprepared to pick up the load of lumber.While they were working, according toAtkins' testimony, one Parks, whom Atkins described as a superintendent,'"came over about that time and stood and looked at it and walked over to whereMr Bales was." Bales then came over to Atkins and discharged him. Balessaid nothing to Helton. Atkins was given a separation slip which gave the reasonfor his discharge as "unsatisfactory work."Atkins testified that he had turnedover loads of lumber on other occasions but that he had never before beenreprimanded for it.Foreman Bales admitted that other employees had turnedover loads of lumber, and that he himself had also (lone so. Apparently it wasnot an uncommon occurrence in the Respondent's plant for an employee to suffermishaps while moving loads of lumber, and according to Bales apparently atleast Bales had never before discharged an employee therefor.Calvin Helton testified that on January 21, he was helping Atkins unload acar of lumber and that the loaded "lift" which they were moving turned over"right inside the door as you come off where you load out of the box cars."Helton testified, as did Atkins, that none of the lumber was damaged.Helton further testified :Well, when the lumber fell on the floor, the best of my remembering AlbertBales came around there and I went out to get another flat to pick it up, andI heard him tell Tommy something about he would have to let him go,seemed like he told him about that too many times, or something."There is no other testimony regardingParks,who was not called to testify , however,there is testimony that oneClarkwas the Respondent's assistant superintendent in Janu-ary 1947. GLUCK BROS., INC.365Q.Did Albert Bales say anything to you about the lift turning over?A. No, sir.Superintendent McNeil testified as follows :Q.Whywas Mr.Atkins fired?A.Well, he got to where he wouldn'twork,and kept his stock room insuch a shape you could not get through it, part the time you could not evenwalk through it.Q.Describe that stock room.A.Well, there was a space we had laid out to put our dimension stockwhen it came in the cars.We took it out the cars-in fact,it really wasnot a stock room but we called it a room.Q.What condition did Mr. Atkins keep this room in?A.Well, on the afternoon before we discharged him the next morning heturned a truck over in the aisle and that was about four-thirty, and I wentand got on the machine room foreman about it. I didn't say anything toMr. Atkins, I usually dealt with the foremen, I asked him why it was insuch a mess.And he said he would get it up. And the next morning I camein and the truck was still there.Q Was tl'at the same truck or it might have been another?A.Well, it was the game one, but right over from that there was an-other.The one I spoke about the afternoon before was there and rightbeyond that there was anotherAnd I told the foreman I was not goingto stand for it.Q Was he discharged?A. Yes, lie wasForeman Bales testified that Atkins was discharged because he "was carelessabout his stockroom and he would turn loads over and lie had it stacked in away it would fall over and there was always something on the floor and youcould walk about in the stockroom and anywhere in the machine room andhe would be sitting up on a load of stock with his feet hanging off, just sittingthere."Bales further testified :Well, he turned over a load of stock one afternoon and it laid there untilthe next morning.On cross-examination Bales testified that he did not see the load turned over.Bales testified :I noticed it that afternoon.Q When did 3 on notice it again?A.Well, I knew it from then all the time, and the next morning hehadn't made no effort to pick it up.Despite the characterization of Atkins by McNeil and Bales as an employeewho loafed on the jib, spent considerable time "just sitting on lumber piles,with his feet hanging off" and kept the stockroom in such condition that "partthe time you could not even walk through it," the fact remains that lie was inthe employ of the Respondent for a period of 4 years.Atkins and Helton testified that they turned over one load of lumber and thatAtkins was discharged almost immediately thereafter while they were pre-paring to pick it up.They placed the incident on the morning of January 21.Bales testified that but one load was turned over and fixed the time as theafternoon of January 20, and testified that no attempt to pick up the load was 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade until the next morning. Although Bales knew the load was turned overon January 20, he did not speak to Atkins about it until he discharged himthe next day.McNeil testified that Atkins turned over two loads of lumber,one load on January 20, and let it lay, and on the morning of January 21, turnedover another.McNeil testified that he spoke to Bales when the first load oflumber was turned over and Bales "said he would get it up." Bales dischargedAtkins on January 21.From his impression of the witnesses and on all the evidence in the case theundersigned does not credit the testimony of McNeil and Bales but does creditthe testimony of Atkins who impressed the undersigned as a truthful witness andtherefore the undersigned finds that Atkins did not overturn a load of lumberon January 20, but that he did overturn a load of lumber on January 21st, atapproximately 9 a. in., and was discharged immediately thereafter while prepar-ing to right the overturned load.The undersigned further finds that Atkins didnot maintain the Respondent's stockroom in a disorderly manner, or refuse to dohis work, or perform his work in an unsatisfactory manner.Atkins joined the Union in January 1947, and was elected a trustee at theUnion's first meeting on January 11.Atkins was associated with Rednowerand Willie Long in the effort to organize the Respondent's employees into theUnion.Upon the entire record in the case the undersigned finds that the Respondentdid not discharge Thomas Atkins for the reasons it assigned therefor but thatthe Respondent did on January 21 discharge Thomas Atkins because of hismembership in and activities on behalf of the Union.(d)Willie F. LongWillie F. Longtestified that he joined the Union early in January 1947, andwas elected its recording secretary at the first union meeting, January 11.Longwas active in the Union's behalf.Of 30 employees working in the cabinet room,where Long worked, he signed 15 into union membership. At the time of hisdischarge, and for a period of 2 months prior thereto, Long's job was puttingtops on chests, vanities, and dressers; prior to this he had affixed mouldings tothe same type of furniture in the same department.Long had been employed by Respondent since late 1945 and since sometimein 1946 part of Long's work consisted of making sandpaper belts used on variousmachines for dressing lumber.Until about 2 weeks before his discharge Longhad made these belts on overtime, after the regular day's work had ended andon Saturday morning when the plant was not in operation.About 1 or 2 weeksbefore Long's discharge, Long's overtime work on belts was discontinued.Long'sforeman, Truman Fellows, instructed him to make belts on regular time and whenLong had no other work or when he was ordered to do so. The above-relatedtestimony is undenied and is credited by the undersigned.Long further testified that he was discharged on January 21, under the follow-ing circumstances as shown in his testimony :Q. (By Mr. Stanford.) Along the day you were fired, January 21, didForeman Fellows say anything to you about making sand paper belts?A. Yes, sir.Q.What did he say?A.Well, Curtis and I was nailing blocks and he came up and said wedidn't have any tops to put on right then, I had better make belts, and Ijust told him we had to make some blocks so we wouldn't get behind withthat, and he told me- GLUCK BROS., INC.367Q.What did he say?A. He said if I didn'twant to do what he told me to he didn't need meany more, and went and got the time.Q. Did you have a chance to explain?A. No, sir.Q Did he take you down to the office?A. Yes, sir.Q.Who told you you were fired?A. Truman Fellows.Curtis Collins testified that he was working beside Long on January 21, drivingnails in blocks, and that Foreman Fellows came up to them and told Long to goand make some belts whereupon Long "told him [Fellows]they needed thoseblocks,ifwe didn't have them when the cases came on we would be behind."Collins testified further :Q.What did Foreman Fellows do?A. I heard hint say something about going with him, he told him to comego with him.Q After Longsaid, I will get behind with the blocks did he say anythingelse to Foreman Fellows?A. No, sir,he didn't give him a chance, lie took him off with him.SuperintendentMcNeiltestified as follows:The foreman brought him[Long]and told me he refused to make somesand belts and I just turned to Willie and said is that right,and he said yes,you hear what the man said, and I said OK, and that is about all I knowabout that.J. T. Fellows, the foreman over Long, testified :A. I asked him to make belts and he said he thought he had better stay andcatch up on a few blocks, and he had several blocks ahead anyway, and Itold him the best thing for him to do was to make belts, and he finally said hedidn't think he would, and I asked him the second time and he said he wasnot going to make them.Q.What did you do then?A. I told him if he didn't want to make belts I didn't need him and I sentto the office and got his time.Long was the only roan in the plant at the time who made sand belts. Fellowsalso testified that Long had never before refused to carry out an order to makesand belts.Both Long and Collins testified that Fellows did not ask Long a second time tocarry out his order but that Fellows took Long to the office for discharge assoon as he interposed an argument against quitting the work he was on to makebelts.Long denied that in reply to Fellows' question "aren't you going to makethose belts" Long replied "I ain't."Long testified without contradiction that at the time of his discharge therewas a week's supply of sand belts on hand.Fellows testified that Long was discharged : "Because he wouldn't do whatI wanted him to do."Concluding findings on the discharge of Willie F. LongThere is no doubt that Long was ordered by Fellows to quit the work he wasdoing and make sand belts. Clearly it was Fellows' right to issue the orderand it was Long's duty to carry it out. Long had no right to refuse to carry 368DECISIONSOF NATIONALLABOR RELATIONS BOARDout his foreman's instruction; however, the undersigned is not persuaded thatLong did refuse to make belts.According to his testimony and that of hishelper,' Long merely pointed out that he was nailing blocks which to himseemed more necessary than making belts, and Fellows gave him no opportunityfor further discussion, but led him off for discharge.It is not disputed that Long had never before refused to carry out the fore-man's orders nor is it disputed, as Long testified, that there was a week's supplyof belts on hand, and that Long was the only employee who made them. Itseems therefore to the undersigned that Fellows' precipitous action in imme-diately discharging the only employee who made a very essential article usedin the Respondent's manufacturing process at a time when a supply of this article,namely, sand belts, was already on hand, would indicate that the dischargewas not because of sudden resentment at the alleged refusal or because of thebreach of discipline, but was the result of a preconceived plan to create an in-cident which would afford an excuse for the discharge, and still not effect theoperation of the plant, before another employee could be trained to do the work.McNeil's testimony that Long admitted his refusal, as well as Fellows' tes-timony that Long refused to carry out his order after it had been given to himthe second time, impress the undersigned to be afterthoughts and not occurrencesat the time.Upon the entire record in the case, the undersigned is persuaded that Long'saccount of the incidents immediately surrounding Long's discharge and theconversation between Foreman Fellows and Long at the time of Long's discharge,is the more accurate version and the undersigned therefore credits Long's tes-timony and finds that Long did not refuse to carry out an order given him byForeman Fellows.The undersigned finds that Long was not discharged forrefusing to carry out his foreman's orders and further finds that the Respondenton January 21, 1947, discharged Willie F. Long because of his membership inand activities on behalf of the Union.Concluding findings on the discharges of Smith, Rednower, Atkins, and LongThe Union's first meeting and election of officers was held on January 11.OnJanuary 14, Smith, who had worked for the Respondent for more than 4 yearsand who was known to the Respondent to suffer from a respiratory ailment (theRespondent having transferred Smith to a comparatively sawdust-free depart-ment because exposure to sawdust was injurious to him), was taken from his workand sent to help operate a machine planing lumber. Smith's foreman testifiedthat he had been asked for the loan of a man who could operate an electric screwdriver.The foreman understood the man was to work in the bed departmentand sent Smith. Smith was not given this work but instead was put on the planer,over his objection. It is not denied that this was the first time in 2 years thatSmith was moved from his regular work. As a result of this assignment Smithbecame ill.The Respondent sought to prove that Smith did not report his illnesswithin 3 days, thus violating a company rule.On Smith's return to work January22, he was discharged. The violation of the rule was not mentioned to him. Theproof that Smith violated the rule failed.Superintendent McNeil testified that besides "losing so much time" Smith "gotso contrary he [Smith's foreman] could do nothing with him anyway."12 The undersigned is not unmindfulof the testimony of J. D. Hewitt who testified thathe licaid 1'cilows i,k Long "aren't you going to make those belts," and that Long replied"I ain't"Hewitt testified that he was within 6 feet of the two men and that he heardnothing of what was said before or after the above-reported statements GLUCK BROS., INC.369Shockley who was Smith's foreman testified that "Smithwas a goodworker."The reason assigned by the Respondent for the discharge of Virgil Rednowerwas that he maliciously broke machinery It developed that in the course ofhis work as a band saw operator Rednower had broken band saw blades. Break-ing of blades by a band saw operator was not an uncommon occurrence and couldbe caused by factors beyond the operator's control.McNeil testified that Rednower also broke a dove tailer some 2 weeks before hisdischarge but that he was not discharged at the time because McNeil hoped "hewould do better."McNeil also testified that Rednower's foreman complained thathe could not get Rednower "to do half right."Rednower's foreman, Bales, testified that Rednower was "a good band sawman."Balesalso testified that he watched Rednower break saw blades and"would tell him to take them to the file room" for repair, but that Rednower wouldnot do so, but broke the blades into pieces and threw them away. Bales also testi-fied that he did not know Rednower was breakingsaw blades untilthe day hewas discharged when Bales noted that Rednower was "piling" up broken bladesin the file room.Rednower was discharged January 18, after 4 years of employment with theRespondent, except for two interruptions due to his quitting.On January 21, the Respondent discharged Atkins allegedly for turning overa load of lumber.McNeil testified that Atkins would not work and kept the stockroom in adisorderly condition.Bales,the foreman in charge, testified that Atkins spent time "justsitting" onthe top of a pile of lumber "with his feet hanging off."McNeil testified that Atkins overturned a load of lumber on the afternoon ofJanuary 20.McNeil then called this to the attention of Bales who said "he wouldget it up," however, when McNeil,accordingto his testimony, came in the nextmorning the load was still untouched and another load of lumber was also over-turned nearby.Bales testified that Atkins overturned only one load and this was on the after-noon of January 20, but that he(Bales)did not speak to Atkins about it untilthe next morning at which time he discharged himBales admitted that it wasnot uncommon to overturn loads of lumber and testified that Atkins was not dis-charged because he overturned the lumber but because he failed to pick it up.Despite the bad character given him by Superintendent McNeil andForemanBales, the record discloses that Atkins worked atthe Respondent's plant for aperiod of4 years.Long was also discharged on January 21. Long was the only employee whomadesandpaper belts.This was apparently an important task. Until some2 weeks before his discharge Long had made these belts at will on overtime andas he saw fit and it wouldseem only anatural reaction for him to point out,when ordered to quit his regular work and make sand belts, that he felt theregular work to be the more necessary as a week's supply of sand belts was onhand. In the undersigned's opinion the foreman's reaction and the precipitousdischarge point to a preconceived plan to create an incident which could be usedas a basis for Long's discharge.The testimony of Superintendent McNeil and the foreman involved inthe dis-charges of the four men is mutually contradictory instead ofcorroborative, andwhen considered together with the timing of the discharges of the four men,who had all been in the Respondent's employ for a comparativelylong time, butwho were uniformly alleged to be inefficient loafers, as well as specifically givento the malicious destruction of machinery and insubordinateconduct and who 370DECISIONS OF NATIONALLABOR RELATIONS BOARDwere also officers of the Union and actively promoting its organization amongthe Respondent's employees, the undersigned is persuaded that the reasonsadvanced by the Respondent for the discharges were not bona fide.The undersigned is also persuaded that the discharges must be viewed as being"package" discharges for the same illegal purpose.The undersigned finds on all the evidence that the Respondent dischargedJohn I. Smith on January 22, 1947, Virgil Itednower on January 18, 1947, ThomasAtkins and Willie F. Long on January 21, 1947, because of their membership inand activities on behalf of the Union, and has thereby discriminated in regardto their hire and tenure of employment and has discouraged membership in alabor organization and that the Respondent has thereby interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act and more particularly has violated Section 8 (a) (1) and (3)thereof."The undersigned finds that by Superintendent McNeil's statements to Smith tothe effect that the latter should not work too openly for the Union and by Fore-man Shockley's statement to Harville to the effect that McNeil would dischargeSmith if Smith were caught with union cards, as herein found, the Respondenthas interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Acts.Having found that the Respondent has violated Section 8 (a) (1) and (3) ofthe Act, the undersigned will recommend that the Respondent cease and desisttherefrom.The said violations, as set forth above, clearly indicate that theRespondent's purpose was to defeat its employees in their right of self-organiza-tion.Because of the Respondent's unlawful conduct and its underlying purpose,and because a discriminatory discharge "goes to the very heart of the Act," "the undersigned is convinced that the unfair labor practices proscribed and thatdanger of their commission in the future is to be anticipated from the Respondent'sconduct in the past 15The preventive purposes of the Act will be thwarted unlessthe recommendations are coextensive with the threat. In order, therefore, tomake effective the interdependent guarantee of Section 7, to prevent a recurrence13The Respondent offered evidence to the effect that the charges herein were not fileduntil after an election to determine a bargaining agent hadbeenconducted among theRespondent's employees, which was lost by the Union,and further that noneof the dis-chargedemployees claimed the right to vote in this election.In its brief the Respondentseems to arguethat these facts serve to show thepresent proceeding to be"an afterthought"and not ingood faith.The undersignedfinds no merit in this contention.14 See N.L. if.B. V. EntwistleMfg.Co., 120 F. (2d) 532-536 (C. C. A. 4).15 SeeN. L. if. B. v. ExpressPublishingCompany,312U. S. 426. GLUCK BROS., INC.371of unfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Since it has been found that the Respondent discriminated in regard to thehire and tenure of employment of John I. Smith, Virgil Rednower, ThomasAtkins, and Willie F. Long, thereby discouraging membership in the Union, theundersigned will recommend that the Respondent offer to each of them'e im-mediate and full reinstatement to their former or substantially equivalent posi-tions 17 without prejudice to their seniority or other rights and privileges andmake all of them whole for any loss of pay they may have suffered by reason ofthe discrimination practiced against them by payment to each of them of a sumof money equal to the amount he would have normally earned as wages from thedate of his discriminatory discharge to the date of the Respondent's offer ofreemployment to him, and in the case of John I. Smith to the date of his refusalto claim the right of reinstatement, less net earnings 18 during said period.Upon the basis of the foregoing findings of fact, and upon the entire record,the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of Gluck Bros., Inc. (Morristown, Tennessee), constitutecommerce within the meaning of Section 2 (6) and (7) of the Act.2.Upholsterers International Union of North America, A. F. L., is a labororganization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of JohnI Smith, Virgil Rednower, Thomas Atkins, and Willie F. Long, thereby discourag-ing membership in a labor organization, the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act 184.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and amendedAct.The Respondent has not engaged in unfair labor practices by publishing anddistributing anti-union letters to its employees.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Gluck Bros., Inc, of Morristown,Tennessee,its officers,agents, successors,and assigns,shall :19 It having been found that John I. Smith did not desire reinstatement, therefore, John1.Smith is not included in the above recommendation of reinstatement.17 SeeMatter of Crossett Lumber Company,8 N. L. R. B. 440, 492-498.18 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equiva-lent position"SeeMatter of The Chase National Bank of the City of New York, anJuan, PuertoRico,Branch,65 N. L.R B 827.79 See footnote 16,supra.829595-50-vol 81--25 372DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Upholsterers International Union of NorthAmerica, affiliated with the American Federation of Labor, by discharging andrefusing to reinstate any of its employees, or in any other manner discriminatingin regard to hire and tenure of employment, or any term or condition of em-ployment ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the rights to self-organization, to form labor oreanizations, tojoin or assist Upholsterers International Union of North America, affiliated withthe American Federation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Virgil Rednower, Thomas Atkins, and Willie F. Long, immediateand full reinstatement each to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make wholethe above-named employees and also make whole John I. Smith for any lossof pay they may have suffered by reason of the Respondent's discrimination inthe manner provided herein in the section entitled "The remedy" ;(b)Post in conspicuous places at its plant in Morristown, Tennessee, in allplaces where notices to employees are customarily posted, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director for the Tenth Region, shall, after being duly signed byRespondent's representative, be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by other material ;(c)Notify the Regional Director for the Tenth Region in writing twenty (20)days from the date of the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless the Respondent shall, within twenty(20) days from the date of the receipt of this Intermediate Report, notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take such action.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent engaged in unfair labor practices by publishing and circulat-ing anti-union letters to its employees.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,file with the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately upon GLUCK BROS., INC.373the filing of such statement of exceptions and/or briefs, the party filing the sameshall serve a copy thereof upon each of the other parties. Statements of excep-tions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. As furtherprovided in said Section 203.46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 13th day of September 1948.Louis PLOST,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, xe hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their rights to self-organization, to form labororganizations,to join or assist UPHOLSTERERS INTERNATIONAL UNION OF NORTHAMERICA, affiliated with the AMERICAN FEDERATION OF LABOR, or any otherlabor organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL OFFER to each of the employees named below,* immediate andfull reinstatement to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previously enjoyedand make him whole for any loss of pay suffered as a result of the discrimi-nation.*Virgil Rednower-Thomas Atkins-Willie F. LongWE WILL MAKE John I. Smith whole for any loss of pay suffered by himas a result of our discrimination.All our employees are free to become or remain members of the above-namedUnion, or any other labor organization.We will not discriminate in regardto the hire or condition of employment, or the term or condition of employmentbecause of membership in or activity on behalf of any such labor organization.GLUCK BROS., INC.,Employer.Dated ------------------------By -----------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered, defaced, or covered by any othermaterial.